
	
		III
		111th CONGRESS
		2d Session
		S. RES. 427
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2010
			Mr. Baucus (for himself,
			 Mr. Tester, Mr.
			 Durbin, Mr. Isakson,
			 Mrs. Murray, Mr. Reid, Mrs.
			 Boxer, Mrs. Feinstein, and
			 Mr. Leahy) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 26 (legislative
			 day, March 25), 2010
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Designating the first week of April 2010 as
		  National Asbestos Awareness Week.
	
	
		Whereas
			 dangerous asbestos fibers are invisible and cannot be smelled or tasted;
		Whereas
			 the inhalation of airborne asbestos fibers can cause significant damage;
		Whereas
			 asbestos fibers can cause mesothelioma, asbestosis, and other health
			 problems;
		Whereas
			 asbestos-related diseases can take 10 to 50 years to present themselves;
		Whereas
			 the expected survival time for those diagnosed with mesothelioma is between 6
			 and 24 months;
		Whereas
			 generally, little is known about late-stage treatment of asbestos-related
			 diseases, and there is no cure for such diseases;
		Whereas
			 early detection of asbestos-related diseases may give some patients increased
			 treatment options and might improve their prognoses;
		Whereas
			 the United States has reduced its consumption of asbestos substantially, yet
			 continues to consume almost 2,000 metric tons of the fibrous mineral for use in
			 certain products throughout the Nation;
		Whereas
			 asbestos-related diseases have killed thousands of people in the United
			 States;
		Whereas
			 exposure to asbestos continues, but safety and prevention of asbestos exposure
			 already has significantly reduced the incidence of asbestos-related diseases
			 and can further reduce the incidence of such diseases;
		Whereas
			 asbestos has been a cause of occupational cancer;
		Whereas
			 thousands of workers in the United States face significant asbestos
			 exposure;
		Whereas
			 thousands of people in the United States die from asbestos-related diseases
			 every year;
		Whereas
			 a significant percentage of all asbestos-related disease victims were exposed
			 to asbestos on naval ships and in shipyards;
		Whereas
			 asbestos was used in the construction of a significant number of office
			 buildings and public facilities built before 1975;
		Whereas
			 people in the small community of Libby, Montana, have asbestos-related diseases
			 at a significantly higher rate than the national average and suffer from
			 mesothelioma at a significantly higher rate than the national average;
			 and
		Whereas
			 the establishment of a National Asbestos Awareness Week will
			 raise public awareness about the prevalence of asbestos-related diseases and
			 the dangers of asbestos exposure: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the first week of April 2010 as
			 National Asbestos Awareness Week;
			(2)urges the Surgeon General to warn and
			 educate people about the public health issue of asbestos exposure, which may be
			 hazardous to their health; and
			(3)respectfully requests that the Secretary of
			 the Senate transmit a copy of this resolution to the Office of the Surgeon
			 General.
			
